CULBERT, J.
1. Where application for membership in fraternal benefit association provided that it shall be subject to constitution and by-law now existing or hereafter enacted, associaton had light to amend its by-laws after insured became a member so as to subject insured and beneficiary to amended by-laws.
2. In action under benefit certificate providing that association shall not be liable for death when disease or bodily infirmity is contributing cause of death, and unless accident alone resulted in visible external marks of injury on body of insured, evidence showing that insuied was suffering from diseased condition of the aorta, resulting in formation of plaques before automobile accident, and that such diseased condition was contributory cause of death, of insured, receiving no visible injury from collision, precluded recovery under policy.
(Richards and Williams, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.